         Case 2:20-cv-02556-CDJ Document 20 Filed 07/16/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                              )
ROBERT STEWART, REBECCA HOWARD                )            Case No. 20-cv-2556-CDJ
and PHILIP MCCALL, for the themselves and     )
all others similarly situated,                )
                         Plaintiffs,          )
        v.                                    )
                                              )
FIRST STUDENT, INC.,                          )
                         Defendant.           )
______________________________________________)

        PLAINTIFFS’ MOTION FOR FLSA CONDITIONAL CERTIFICATION

       For the reasons stated in the attached Memorandum, Plaintiffs respectfully move this Court

to enter their proposed Order granting conditional certification, authorizing them to disseminate

notice of this lawsuit to all individuals who have worked as First Student Drivers in any week

during the maximum FLSA limitations period and granting the other relief described therein.


                                                    Respectfully submitted,
              Dated: July 16, 2020                  /s/ David J. Cohen
                                                    David J. Cohen
                                                    STEPHAN ZOURAS LLP
                                                    604 Spruce Street
                                                    Philadelphia, PA 19106

                                                    James B. Zouras
                                                    STEPHAN ZOURAS LLP
                                                    100 North Riverside Plaza, Suite 2150
                                                    Chicago, IL 60606

                                                    Plaintiffs’ Counsel




                                               1
         Case 2:20-cv-02556-CDJ Document 20 Filed 07/16/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he caused a copy of the foregoing pleading to be

served upon all record counsel by electronically filing said document via the Court’s ECF system

on July 16, 2020.


                                                   /s/ David J. Cohen




                                               2
